

114 S956 IS: Small Business Disaster Reform Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 956IN THE SENATE OF THE UNITED STATESApril 15, 2015Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo clarify the collateral requirement for certain loans under section 7(d) of the Small Business
			 Act, to address assistance to out-of-State small business concerns, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Disaster Reform Act of 2015.
		2.Clarification of
 collateral requirementsSection 7(d)(6) of the Small Business Act (15 U.S.C. 636(d)(6)) is amended by inserting after which are made under paragraph (1) of subsection (b) the following: : Provided further, That the Administrator, in obtaining the best available collateral for a loan of not more than $200,000 under paragraph (1) or (2) of subsection (b) relating to damage to or destruction of the property of, or economic injury to, a small business concern, shall not require the owner of the small business concern to use the primary residence of the owner as collateral if the Administrator determines that the owner has other assets with a value equal to or greater than the amount of the loan that could be used as collateral for the loan: Provided further, That nothing in the preceding proviso may be construed to reduce the amount of collateral required by the Administrator in connection with a loan described in the preceding proviso or to modify the standards used to evaluate the quality (rather than the type) of such collateral.
		3.Assistance
 to out-of-State small businessesSection 21(b)(3) of the Small Business Act (15 U.S.C. 648(b)(3)) is amended—
 (1)by striking (3) At the discretion and inserting the following:
				
					(3)Assistance to
				out-of-state small businesses
						(A)In
 generalAt the discretion; and (2)by adding at the end the following:
				
					(B)Disaster
				recovery assistance
						(i)In
 generalAt the discretion of the Administrator, the Administrator may authorize a small business development center to provide assistance, as described in subsection (c), to a small business concern located outside of the State, without regard to geographic proximity, if the small business concern is located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), during the period of the declaration.
						(ii)Continuity
 of servicesA small business development center that provides counselors to an area described in clause (i) shall, to the maximum extent practicable, ensure continuity of services in any State in which the small business development center otherwise provides services.
						(iii)Access to
 disaster recovery facilitiesFor purposes of this subparagraph, the Administrator shall, to the maximum extent practicable, permit the personnel of a small business development center to use any site or facility designated by the Administrator for use to provide disaster recovery assistance..
			4.Sense of
 CongressIt is the sense of Congress that, subject to the availability of funds, the Administrator of the Small Business Administration shall, to the extent practicable, ensure that a small business development center is appropriately reimbursed for any legitimate expenses incurred in carrying out activities under section 21(b)(3)(B) of the Small Business Act, as added by this Act.
		5.Increased oversight of
			 economic injury disaster loans
			(a)In
 generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (9)(D)(3)(cc) the following:
				
					(10)Increased oversight of
 economic injury disaster loansThe Administrator shall increase oversight of entities receiving loans under paragraph (2), including—
 (A)scheduled site visits to ensure borrower eligibility and compliance with requirements established by the Administrator; and
 (B)reviews of the use of the loan proceeds by an entity described in paragraph (2) to ensure compliance with requirements established by the Administrator..
			(b)Sense of Congress
 relating to using existing fundsIt is the sense of Congress that no additional Federal funds shall be made available to carry out the amendments made by this section.
			6.Reduction of paperwork
			 burden
			(a)Sense of
 CongressIt is the sense of Congress that the Administrator of the Small Business Administration should—
 (1)reduce paperwork burdens pursuant to section 3501 of title 44, United States Code, on small business concerns applying for disaster assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); and
 (2)ensure that the application for disaster assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) facilitates deterring and detecting potential incidents of waste, fraud, and abuse.
 (b)ReductionSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (10), as added by this Act, the following:
				
					(11)Paperwork
 reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork associated with the application for a loan under this subsection..
			7.Report on web portal for
 disaster loan applicantsSection 38 of the Small Business Act (15 U.S.C. 657j) is amended by adding at the end the following:
			
				(c)Report on web portal
				for disaster loan application status
					(1)In
 generalNot later than 90 days after the date of enactment of this subsection, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report relating to the creation of a web portal to the track the status of applications for disaster assistance under section 7(b).
 (2)ContentsThe report under paragraph (1) shall include—
 (A)information on the progress of the Administration in implementing the information system under subsection (a);
 (B)recommendations from the Administration relating to the creation of a web portal for applicants to check the status of an application for disaster assistance under section 7(b), including a review of best practices and web portal models from the private sector;
 (C)information on any related costs or staffing needed to implement such a web portal;
 (D)information on whether such a web portal can maintain high standards for data privacy and data security;
 (E)information on whether such a web portal will minimize redundancy among Administration disaster programs, improve management of the number of inquiries made by disaster applicants to employees located in the area affected by the disaster and to call centers, and reduce paperwork burdens on disaster victims; and
 (F)such additional information as is determined necessary by the Administrator..